1 F.3d 1235
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lovansa Yolanda ROACH, Defendant-Appellant.
No. 91-5394.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 15, 1993.Decided:  July 29, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Charles L. White, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Michael F. Joseph, Assistant United States Attorney, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Lovansa Yolanda Roach appeals her conviction and sentence for conspiracy to possess and distribute cocaine base (crack), 21 U.S.C. Sec. 846 (1988), 21 U.S.C. Sec. 841(a)(1) (1988), and 21 U.S.C. Sec. 841(b)(1)(A) (1988), and possession with intent to distribute crack, 21 U.S.C. Sec. 841(a)(1) and 21 U.S.C. Sec. 841(b)(1)(B) (1988).  Roach's attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), alleging that there are no meritorious issues for appeal.  Roach was notified of her right to file an additional brief, but has not done so.


2
In accordance with the requirements of Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  There was sufficient evidence upon which to base the finding of Roach's guilt, and her sentence was the result of a proper application of the sentencing guidelines.  We therefore affirm the district court.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C.A. Sec. 3006A (West Supp. 1992)), this Court requires that counsel inform his client, in writing, of her right to petition the Supreme Court for further review.  If requested by her client to do so, counsel should prepare a timely petition for a writ of certiorari.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED